[ex109gtatsecondamendment001.jpg]
EXECUTION VERSION SECOND AMENDMENT TO POLY/DSS LICENSE AGREEMENT This Second
Amendment (the “Second Amendment”), dated as of July 20, 2015, to the License
Agreement, effective as of July 5, 2010 (as modified by that certain Amendment
No. 1 to License Agreement, effective as of April 3, 2011, and as further
modified by that certain Polysilicon Transfer Pricing Analysis and Report for
the Calendar Year Ended December 31, 2013, the “Poly/DSS License Agreement”), is
entered into by and between GTAT Corporation (f/k/a GT Solar Incorporated)
(“Licensor”), a Delaware corporation, and GT Advanced Technologies Limited
(f/k/a GT Solar Hong Kong, Limited) (“Licensee” and, together with Licensor, the
“Parties”), a limited liability company organized and existing under the laws of
Hong Kong. Capitalized terms used in this First Amendment but not otherwise
defined herein shall have the meaning set forth in the Poly/DSS License
Agreement. RECITALS WHEREAS, on October 6, 2014 (the “Petition Date”), Licensor,
Licensee, GT Advanced Equipment Holding LLC (“GT SPE”), GT Advanced
Technologies, Inc. (“GT Parent”), GT Equipment Holdings, Inc., Lindbergh
Acquisition Corp., GT Sapphire Systems Holding LLC, GT Advanced Cz LLC and GT
Sapphire Systems Group LLC (collectively, the “Debtors”) filed chapter 11 cases
in the United States Bankruptcy Court for the District of New Hampshire (the
“Bankruptcy Court”); WHEREAS, under the DSS/Poly License Agreement, Licensor
granted Licensee, among other things, a nonexclusive right and license to make,
have made, assemble, have assembled, use, sell, and/or import directional
solidification systems and reactors for the production of polysilicon in all
countries outside of the United States; WHEREAS, Licensor and Licensee are
parties to: (a) that certain License Agreement, effective as of April 1, 2011,
as modified by that certain Sapphire Transfer Pricing Analysis and Report for
Fiscal Year Ended March 31, 2012, issued January 21, 2013 (the “ASF License
Agreement”); (b) that certain Agreement for Sharing Development Costs, effective
as of April 11, 2011 (the “Cost Sharing Agreement”); (c) that certain Management
and Administrative Services Agreement, effective as of April 3, 2011 (the “2011
Services Agreement”); and (d) that certain Management and Administrative
Services Agreement, effective as of July 5, 2010 (the “2010 Services Agreement”
and, together with the ASF License Agreement, the Cost Sharing Agreement, the
Poly/DSS License Agreement, and the 2011 Services Agreement, the “Prepetition
Intercompany Agreements”); WHEREAS, following extensive good faith, arm’s-length
negotiations among Licensor, GT SPE, Licensee, certain unaffiliated holders of
notes issued by GT Parent, and other parties in interest, Licensor, GT SPE, and
Licensee have agreed to enter into that certain Intercompany Settlement
Agreement, dated as of July 20, 2015 (the “Intercompany Settlement Agreement”),
which resolves numerous intercompany issues, including, without limitation, the
sale of their advanced sapphire furnaces in the marketplace and the sharing of
proceeds from such sales among them;



--------------------------------------------------------------------------------



 
[ex109gtatsecondamendment002.jpg]
2 WHEREAS, Licensor and Licensee each desire to assume the Poly/DSS License
Agreement, as amended by this First Amendment, subject to the terms and
conditions in the Intercompany Settlement Agreement, including, without
limitation, Licensee’s issuance of that certain Contingent Note, dated July 20,
2015 (the “Contingent Note”) (a copy of which is annexed to the Intercompany
Settlement Agreement), to satisfy, among other things, the cure costs under the
Poly/DSS License Agreement. WHEREAS, under the Intercompany Settlement
Agreement, Licensee has agreed to issue to Licensor that certain Priority Note,
dated July 20, 2015 (the “Priority Note”) (a copy of which is annexed to the
Intercompany Settlement Agreement), to satisfy certain post-petition
administrative expense claims by Licensor against Licensee; and WHEREAS, in
connection with the Intercompany Settlement Agreement, Licensor, GT SPE, and
Licensee have entered into that certain Intercompany Sales Agreement, dated July
20, 2015 (the “Intercompany Sales Agreement”) (a copy of which is annexed to the
Intercompany Settlement Agreement) governing the sale of advanced sapphire
furnaces by Licensor and GT SPE to Licensee. NOW, THEREFORE, in consideration of
the mutual promises hereinafter set forth, the Parties agree as follows: 1.
AMENDMENTS TO POLY/DSS LICENSE AGREEMENT 1.1 Section 9.1 of the Poly/DSS License
Agreement is hereby deleted in its entirety and inserted in place thereof shall
be the new Section 9.1: The term of this Agreement will commence on the
Effective Date and will continue until the later of (a) the Maturity Date (as
defined in the Priority Note) of the Priority Note and (b) the date that the
Contingent Note has been repaid in full (including all interest accrued
thereupon), unless terminated pursuant to this Article IX; provided, that
beginning on the date that is four years from Bankruptcy Court approval of the
Intercompany Settlement Agreement, each of Licensor and Licensee may terminate
this Agreement upon no less than three (3) months prior written notice to the
other. 1.2 The following new Sections 9.2 (v), (vi), and (vii) shall be added at
the end of Section 9.2 of the Poly/DSS License Agreement: (v) Licensee is in
breach of its obligation to pay royalty under Article III of this Agreement and
such failure to pay is not cured within 10 days after Licensor provided notice
of such non-payment to Licensee. (vi) An Event of Default (as defined under the
Priority Note or the Contingent Note, as applicable) has occurred under the
Priority Note or the Contingent Note. (vii) Licensee is in material breach of
any of its obligations under (a) the Intercompany Settlement Agreement, (b) the
Intercompany Sales Agreement, (c) the ASF



--------------------------------------------------------------------------------



 
[ex109gtatsecondamendment003.jpg]
3 License Agreement (as amended by that certain First Amendment to ASF License
Agreement, dated as of July 20, 2015), (d) the Cost Sharing Agreement (as
amended by that certain First Amendment to Cost Sharing Agreement, dated as of
July 20, 2015), (e) the 2010 Services Agreement (as amended by that certain
First Amendment to Management and Administrative Services Agreement (Effective
as of July 5, 2015), dated as of July 20, 2015), or (f) the 2011 Services
Agreement (as amended by that certain First Amendment to Management and
Administrative Services Agreement (Effective as of April 3, 2011), dated as of
July 20, 2015), and such breach is not cured within 10 days after Licensor
provided notice of such breach to Licensee. 1.3 The issuance of the Priority
Note and the Contingent Note, together with the $10 million cash payment under
the Intercompany Settlement Agreement, resolves all of the Parties’ payment
obligations under the Poly/DSS License Agreement through the end of the second
quarter of 2015. 2. MISCELLANEOUS 2.1 Except as otherwise amended herein, the
terms and conditions of the Poly/DSS License Agreement shall remain in full
force and effect. 2.2 This First Amendment will be governed by and construed in
accordance with the laws of the State of New Hampshire, USA, without regards to
its conflict of law provisions. 2.3 This First Amendment may be executed in
counterparts, and when all parties have executed a copy hereof, the executed
copies taken together shall be deemed to be the full and complete agreement of
the Parties. 2.4 The effectiveness of this First Amendment and the obligations
of each of the Parties hereunder are conditioned upon entry of an order by the
Bankruptcy Court approving the Intercompany Settlement Agreement. [remainder of
page intentionally left blank]



--------------------------------------------------------------------------------



 
[ex109gtatsecondamendment004.jpg]




--------------------------------------------------------------------------------



 